DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-10 in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that (1) Groups I and II are drawn to a single claim category (a product), and (2) the office does not cite a prior art reference to refute the contribution that the two claimed embodiments make over the prior art. .  This is not found persuasive because (1) the fact that both groups are drawn to a product does not mean the inventions are related to a single general inventive concept, and (2) when a common special technical feature is lacking, it is not necessary to cite prior art for the claimed special technical features. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s) an evaluation unit that determines blood recirculation, and calculates blood flow based on the blood recirculation and cardiac output. This judicial exception is not integrated into a practical application because there is a known relationship between blood flow, blood recirculation, and cardiac output. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite a machine that is capable of performing the claimed calculations, and the generic blood treatment and computer elements do not add meaningful limitations to the abstract idea.
The same applies to Claims 2-10, as the claims merely provide abstract calculations made by the evaluation and control unit.  No actual control steps are provided by the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 recites the limitation "the determined blood flow" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that applicant is attempting to reference the calculated blood flow from Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeiffer et al. (WO 2011/131358; provided by applicant in an IDS; also see the attached machine translation). Please note that all citations are from the original WO document).
With respect to Claim 1, Pfeiffer teaches a blood treatment device (20) having an extracorporeal blood circuit, which comprises an arterial line (7), a blood pump (25), a blood treatment unit ("dialysis machine") and a venous line (6), wherein the arterial and venous line can be connected to a blood vessel (6) of a patient (for example see figure 1), and wherein the blood treatment device has an evaluation and control unit (26, 27, 28), wherein the evaluation and control unit is designed to perform the following steps: 

	b) calculating the blood flow (Qlocal) in the blood vessel (for example see page 21, lines 7-12) with use of the blood recirculation determined in accordance with al) (for example see page 21, line 32 - page 22, line 2) and a provided or likewise previously determined value for the cardiac output (HZV) of the patient (for example see page 21, lines 22-32).
See page 21, line 1 - page 23, line 29; page 34, line 28 - page 36, line 13; Figures 1-4. 

	With respect to Claim 3, Pfeiffer teaches that the blood treatment device furthermore has a bolus sensor arranged in the arterial line of the extracorporeal blood circuit; and in that the evaluation and control unit is configured to carry out step (a1) in the following manner: (a1) determining the blood recirculation in a blood vessel of the patient connected to the extracorporeal blood circuit using the signal of the bolus sensor.  See page 21, line 30.
	With respect to Claim 4, Pfeiffer teaches that the evaluation and control unit is configured furthermore to take account of the extracorporeal blood flow and the outflow of fluid in the blood treatment device, in addition to the blood recirculation and the cardiac output, when determining the blood flow in step (b).  See page 23, lines 13-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer.  Pfeiffer does not specifically teach that the blood treatment device is configured to perform the steps of Claims 5-9.  
However, the examiner takes official notice that it is notoriously well known in the art to introduce and use limit values for the assessment and further processing of parameters such as recirculation and also an appropriate adjustment of the blood flow.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Pfeiffer’s blood treatment device such that the evaluation and control unit is configured to define critical values for the recirculation for a normal and/or inverse connection of the arterial and venous lines to the blood vessel under the assumption that the blood flow in the corresponding vessel can achieve a specific portion of the cardiac output as a maximum, the evaluation and control unit is configured to compare the determined recirculation with these critical values and to group it on the basis of the comparison, the device furthermore has an output unit which communicates with the evaluation and control unit, wherein the output unit and the evaluation and control unit are configured to output a different signal to the user depending on the group association of the determined recirculation, and the blood . 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer in view of Olde et al. (US 2013/0006130).
With respect to Claim 2, Pfeiffer teaches the device as claimed, wherein the device comprises a plurality of blood pressure sensors (page 9, Lines 2-30) but does not specifically teach that the pressure sensor is used determine the cardiac output of the patient by evaluating the time progression of a pressure pulse. 
Olde teaches a system and method for monitoring fluid flow in an extracorporeal system, wherein cardiac output is determined by evaluating the time progression of a pressure pulse using blood pressure sensors [0063-0068].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Pfeiffer’s blood treatment device such that cardiac output is determined by evaluating the time progression of a pressure pulse using blood pressure sensors, as suggested by Olde, in order to provide an art-established means for determining the cardiac output. 

With respect to Claim 10, Pfeiffer does not specifically teach that the evaluation and control unit is configured to output a warning signal when the calculated blood flow in the respective vessel exceeds an upper threshold or falls below a lower threshold value.  
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krivitski (US 6,308,737) teaches an extracorporeal system that allows reversal between normal and reverse flow, thereby assisting in the determination of blood flow, recirculation, and cardiac output. See Column 2, Lines 35-64)
Ash (US 2008/0149563) teaches an extracorporeal system wherein monitors may be attached to the blood lines to determine blood recirculation, blood flow, and cardiac output [0004-0005]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781